FILED
                              NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BAUDELIO RODRIGUEZ-FRANQUEZ                      No.   15-71269
and MARIA ISABEL RODRIGUEZ
PRADO-MEZA,                                      Agency Nos.         A075-716-474
                                                                     A075-716-473
               Petitioners,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Baudelio Rodriguez-Franquez and Maria Isabel Rodriguez Prado-Meza,

natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen removal

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions

of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on ineffective assistance of counsel, where petitioners failed to

establish prejudice resulting from their prior attorney’s alleged ineffective

assistance. See id. at 793 (to prevail on an ineffective assistance of counsel claim,

a petitioner must demonstrate that he was prejudiced by counsel’s performance).

We reject petitioners’ contention that the BIA applied an incorrect legal standard in

its prejudice determination.

      Because the prejudice determination is dispositive, the BIA did not need to

address petitioners’ contentions regarding their prior attorney’s performance. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts

and agencies are not required to make findings on issues the decision of which is

unnecessary to the results they reach.” (citation omitted)).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen to apply for asylum and related relief, where petitioners did not demonstrate

prima facie eligibility. See 8 C.F.R. §§ 1208.13, 1208.16, 1208.18; Najmabadi v.


                                           2                                     15-71269
Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the BIA may deny a motion to reopen

for failure to establish a prima facie case for the relief sought).

      We lack jurisdiction to consider petitioners’ request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      Petitioners’ request for referral to the court’s mediation program is denied.

      In light of this disposition, we do not address petitioners’ remaining

contentions.

      Petitioners’ motion to file their untimely reply brief is granted.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                            3                                   15-71269